Citation Nr: 1120011	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-33 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1981 to March 1988 and multiple periods of active duty for training (ACDUTRA) until March 2003, including the period of June 1994 to November 1994.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Veteran provided testimony at a December 2006 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

The Board remanded the Veteran's appeal in March 2007 and February 2010.  The Board is satisfied that there has been substantial compliance with the remand directives in connection with the issue decided herein and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A cervical spine/neck injury was not manifested during service and is not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

A cervical disability was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in April 2007 and August 2009 letters and the claim was readjudicated in a December 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, private treatment records, afforded the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  The Board notes that the Veteran has not been given a VA examination; however, there is sufficient competent medical evidence of record to make a decision on the claim, as there is medical evidence that addresses the etiology of the Veteran's current cervical disability.  Furthermore, while the Board notes that the Veteran has a cervical condition, there is no indication that this disability may be associated with an event, injury, or disease occurred in service.  
See 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in response to the February 2010 remand directive, the RO sent the Veteran notice dated in April 2010 requesting the names and addresses of all private health care providers, and one provider who was specifically identified, from whom she sought treatment from for her cervical spine condition.  The Veteran did not respond.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Discussion

The Veteran contends that she currently has a cervical disability as a result of an injury that occurred in service, in August 1994.  She claims that during a period of ACDUTRA, she fell 13 feet while climbing a telephone pole and was subsequently taken to the emergency room.     

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (1).  Presumptive periods, under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Veteran's January 1993 enlistment physical examination does not contain any evidence of complaints, treatment, or diagnosis of a cervical condition.  The Veteran's service treatment records (STRs) demonstrate that she injured her right knee in August 1994, during a period of ACDUTRA, when she was engaged in a pole climbing exercise.  There is no contemporaneous evidence of complaints, treatment, or diagnosis of a cervical condition.   

Service treatment records also include the report of a March 2003 physical examination undertaken to determine if the Veteran was medically qualified for worldwide duty detailed her complaints of low back pain, with sudden onset after an October 2000 motor vehicle accident.  There were no complaints or findings referable to the cervical spine.  The diagnosis was L4-5 disc herniation and it was determined that the Veteran was medically disqualified because of that condition.  

Post-service private treatment records dated in November 2000 to March 2003 demonstrate that the Veteran sought treatment for cervical pain due to a motor vehicle accident that occurred in October 2000.  In a February 2001 record, the Veteran's chiropractor, S.L. reported that in November 2000, the Veteran sought treatment for cervical pain, which she immediately developed as a result of the accident; treatment records dated in November 2000 reflect the Veteran's numerous complaints of cervical pain.  Private treatment records from Clayton Health Center dated in December 2000 to June 2001 show the Veteran sought treatment for cervical pain; a June 2001 evaluation indicated a finding of cervical radiculopathy.  

A September 2002 report from Dr. R.V. details the Veteran's history of motor vehicle accidents in 2000 and July 2002 and her chief complaints of low back pain.  There were no findings or complaints referable to the neck.  

In a February 2003 record, Dr. J.S. provided the Veteran's medical history; specifically, he noted that during service in 1994, the Veteran was climbing a telephone pole and injured her right knee.  Dr. J.S. further noted that the Veteran was involved in a motor vehicle accident in 1996; however the Veteran did not report any neck injuries and recovered completely.  He also noted that the Veteran was involved in motor vehicle accidents in October 2000 and July 2002, indicating that the Veteran may have pulled a muscle or suffered a sprain in the past, but would have recovered, concluding that her current neck condition is due to the October 2000 accident.  The MRI report of the Veteran's cervical spine demonstrated degenerative spurring at the C6-7 level resulting in some degree of compression on the thecal sac.  Upon examination, Dr. J.S. diagnosed a soft tissue injury to the neck with the presence of a chronic cervical syndrome, as well as a notation to consider left C6 and left C7 radiculopathy, as well as disc herniation or spur complex.       

In a March 2003 record, Dr. W.Y. noted that the Veteran reported having neck pain immediately following an October 2000 motor vehicle accident.  Upon examination, Dr. W.Y. diagnosed cervical radiculopathy with possible peripheral nerve condition, such as carpal tunnel.  

During the December 2006 hearing before the Board, the Veteran testified that she injured her cervical spine due to falling from a telephone pole while in service.  She asserted that she sought medical treatment for her knee due to the fall; however, did not seek any treatment for her neck.  She further asserted that in October 2000, she was involved in a car accident and subsequent to the accident, her cervical bone spurs started to develop.  The Veteran testified that she has sought treatment for her cervical condition since the accident.  

In the present case, the preponderance of the evidence is against the claim for service connection.  Here, the medical evidence clearly demonstrates a current diagnosis of a cervical radiculopathy disability; however, there were no complaints or documentation of a cervical or neck injury until November 2000, when the Veteran sought treatment immediately following an October 2000 motor vehicle she was involved in.  

However, even if the Board concedes that the Veteran injured her cervical spine in-service, specifically, in August of 1994 when she injured her right knee upon falling off of a telephone pole, the fact remains that subsequent service treatment records are silent for any complaints or findings related to the neck.  

Further, the Veteran did not claim a history of a cervical/neck injury due to service until she filed her claim for compensation in December 2000, just two months subsequent to the October 2000 motor vehicle accident, which prompted her to seek treatment for her neck pain.  This weighs heavily against the claim, as it tends to show an absence of continuity of symptomatology.

Further diminishing the Veteran's credibility is the fact that no claim was raised until 2000, over 6 years after the August 1994 period of ACDUTRA.  Indeed, if she had been experiencing continuous cervical problems since service, it would be expected that she would have raised a claim much sooner.  Thus continuity is not established by the Veteran's own statements.  Moreover, continuity is also not shown by the clinical record.  The evidence of record first documents objective findings related to a cervical disability in 2000, more than 6 years after the claimed in-service injury, and specifically related to a recent motor vehicle accident.  This lengthy period of time before the first post-service findings tends to weigh against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.)  

Furthermore, no competent evidence causally relates a current cervical/neck disability to service.  The February 2003 private treatment record is the only medical evidence addressing the etiology of the Veteran's current diagnosis of cervical radiculopathy; where, upon examination and an extensive review of the Veteran's medical history, Dr. J.S. concluded that the Veteran's cervical neck injury is due to the October 2000 motor vehicle accident. 

The Veteran herself believes that a causal relationship exists between her current cervical disability and service.  However, the question of etiology here involves complex medical issues that she, as a layperson, is not competent to address. Jandreau, 492 F.3d at 1372.  Further, the Board finds her assertions outweighed by the detailed opinion provided by the February 2003 private physician, Dr. J.S., who discussed the Veteran's in-service and post-service history.  

In light of the aforementioned, the Board concludes that service connection for a cervical/neck disorder must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Service connection for a cervical spine injury is denied. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


